FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 7, 2021

                            No. 04-21-00216-CR, 04-21-00217-CR

                                    John David BABYAK,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR9102, 2018CR9104
                       Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
       Appellant’s brief in these consolidated appeals has been filed. Accordingly, we withdraw
our order dated September 21, 2021 and we reinstate the appeal on the active docket of this
court. The State’s brief is due November 3, 2021.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court